Citation Nr: 0405767	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-14 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for schizophrenia, also 
claimed as proximately due to or the result of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active duty service from August 1977 to June 
1981.
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision in 
which the Department of Veterans Affairs (VA) regional office 
(RO) in Jackson, Mississippi, denied entitlement to service 
connection for schizophrenia, claimed by the veteran as 
incurred in service and as being due to radiation exposure in 
service.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claims and has not identified 
any additional evidence to support his claim or made VA aware 
of the existence of any additional evidence to support his 
claim.

3.  The evidence does not show that schizophrenia was 
incurred in or aggravated by service, or that schizophrenia 
manifested to a compensable degree within one year following 
the veteran's separation from active duty.

4.  The veteran's schizophrenia is not attributable to any 
in-service radiation exposure.


CONCLUSIONS OF LAW

1.  The duties of the Department of Veterans Affairs (VA) to 
assist in the development of the veteran's claims and the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 have been satisfied.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).

2.  Service connection for schizophrenia is not warranted and 
service connection for schizophrenia, claimed as due to 
exposure to ionizing radiation, is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.311 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has current disability from 
schizophrenia that was incurred in or aggravated during his 
active military service.  Service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991); 38 C.F.R. § 3.303 (2003).  
Also, 38 U.S.C.A. §§ 1101, 1110, 1112, and 1137 provide that 
where a veteran has served 90 days or more during a period of 
war or after December 31, 1946, and develops a psychosis to a 
degree of disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2003).

Generally, in order to prevail on the issue of service 
connection on the merits, 

there must be medical evidence of a 
current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 
medical or, in certain circumstances, lay 
evidence of in-service incurrence or 
aggravation of a disease or injury; and 
medical evidence of a nexus between the 
claimed in-service disease or injury and 
the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 
1996), see also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

I.  Direct Service Connection for Schizophrenia

The veteran's claim of entitlement to service connection for 
schizophrenia was denied by a June 2000 Board decision.  The 
Board found that the veteran's claim was not "well 
grounded" as the record showed no competent medical evidence 
of a psychosis in service or a diagnosis of schizophrenia 
within his first post-service year.

However, on November 9, 2000, there was a significant change 
in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminated the concept of a well-
grounded claim and provided that where a claim for benefits 
was denied between July 14, 1999, and November 9, 2000, on 
the basis that the claim was not well grounded, that VA 
shall, upon request of the claimant or on VA's own motion, 
readjudicate the claim as if the denial or dismissal had not 
been made.  The request for readjudication must have been 
received not later than two years after November 9, 2000.  
Pub. L. No. 106-475 § 7, 114 Stat. 2096 (2000).

In this case, the veteran requested readjudication of his 
claim of entitlement to schizophrenia in November 2001, less 
than two years following the enactment of the VCAA.  
Therefore, the Board finds it appropriate to readjudicate 
this claim on the merits as if the June 2000 Board decision 
had not been made.  The Board notes that the RO, in the March 
2003 rating decision readjudicated this claim as though the 
previous denial had not been made, and thus there is no 
prejudice to the veteran to consider this claim on the 
merits, as the RO has already considered the claim for 
service connection on the merits, rather than reviewing the 
claim on the basis of whether new and material evidence had 
been submitted.

The veteran's service medical records show that the veteran's 
psychiatric condition was described as normal in the June 
1977 enlistment examination report.  In March 1978, a mental 
status examination was within normal limits.  The examiner 
noted "no mental illness."  The veteran was referred to a 
psychiatric clinic in November 1979 after reporting that he 
had been sleep walking and wanted help.  He told the examiner 
that he was insane, aggressive, paranoid and schizophrenic.  
The examiner stated that there appeared to be no sign of 
psychosis or acute intoxication.  The impression was immature 
personality and rule out malingering.  The veteran's 
psychiatric condition was reported as normal on his July 1981 
separation examination report.

The veteran was hospitalized in the Mississippi State 
Hospital in October 1996.  The impressions were polysubstance 
abuse, and traits of antisocial, borderline and narcissistic 
personality.  The Mississippi State Hospital records 
suggested that the veteran had chronic problems with 
distorted thinking, and poorly modulated moods and behavior. 
Also noted were antisocial and borderline personality 
features.  However, his most salient feature was paranoia 
that appeared to be personality based.  Although a Rorschach 
study indicated a diagnosis of paranoid schizophrenia, the 
available history and the veteran's current presentation did 
not provide clear support for such diagnosis.

In December 1996, a comprehensive mental status evaluation 
conducted in connection with the veteran's application for 
disability benefits administered the Social Security 
Administration resulted in a diagnosis of chronic 
schizophrenia, paranoid type, and antisocial personality 
disorder.  A January 1999 letter from the Social Security 
Administration indicated that the veteran was receiving 
benefits based on a diagnosis of paranoid schizophrenia and 
functional psychotic disorder.

In March 1999, a private psychologist wrote that he made no 
statement and offered no opinion about the veteran's specific 
diagnosis.  However, he indicated that if the veteran did 
have schizophrenia, it was entirely possible that it did 
originate in the service.  The Board finds this opinion 
speculative and insufficient to establish connection of any 
present schizophrenia to service as the examiner was 
unwilling to even confirm a diagnosis of schizophrenia.  
Furthermore, the Board finds that the language does not 
demonstrate that it is as likely as not that any 
schizophrenia originated in service.

The veteran testified in April 1999.  He asserted that during 
his service, drug use was encouraged.  He indicated that he 
began to rebel against authority and was singled out for 
punitive treatment.  He felt that his direct superiors were 
out to get him and had a plan to "set him up."  He stated 
that during his service he feared for his life.  He testified 
that he served at sea over two years and felt like he was in 
a prison.  After his military service he drifted from place 
to place.  He testified that he did not receive any treatment 
for a mental illness until his family had him committed to a 
hospital in 1996.

VA hospitalization reports generated during a hospitalization 
in December 2002 document diagnoses of the veteran's 
disability from schizophrenia but do not indicate that the 
onset was during the veteran's service or is otherwise 
related to such service.  Some of such reports recite the 
veteran's assertions that the onset of his schizophrenia was 
during his service, or that his symptoms of what has since 
been diagnosed as schizophrenia existed prior to his service 
and worsened during such service.  However, the mere 
recitation of the history provided by the veteran, without 
further medical comment, is not evidence sufficient to make a 
conclusion for service incurrence.  See LeShore v. Brown, 8 
Vet. App. 406 (1995).

In many of the statements submitted by the veteran, he has 
asserted that his current disability from schizophrenia began 
and became worse in service.  In other statements, the 
veteran has asserted that his disability from schizophrenia 
existed prior to his service and worsened during such 
service.  The evidence does not show that the veteran had 
disability from an acquired neuropsychiatric disorder at the 
time of his entry into service.  Disability from a 
neuropsychiatric disorder was not shown at the time of his 
enlistment into service and was not diagnosed during his 
service.  A neuropsychiatric disorder was not identified at 
the time of his separation from service.  Schizophrenia was 
not diagnosed within the veteran's first post-service year.  
Nor is it otherwise evident that the veteran had compensable 
disability from a psychosis during his first post-service 
year.  The veteran's own assertions that he either had 
disability from schizophrenia prior to his service or that he 
developed schizophrenia in service are afforded no probative 
weight in the absence of evidence that he has the expertise 
to render an opinion about diagnoses and etiology of mental 
disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board finds that the evidence does not show that the 
veteran was diagnosed with schizophrenia during service or 
within one year following separation from active service.  
The competent medical evidence does not show that any current 
schizophrenia was incurred in or aggravated by service or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  While one private 
physician purports to offer an opinion relating schizophrenia 
to service, that opinion is speculative and the physician is 
unwilling to even confirm the presence of schizophrenia.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim that schizophrenia 
was incurred in or aggravated by service.

Accordingly, the Board finds that the criteria for 
entitlement to service connection for schizophrenia, based on 
inservice incurrence or aggravation, are not met.

II.  Schizophrenia Secondary to Exposure to Ionizing 
Radiation

The veteran has also asserted that he developed schizophrenia 
as a result of exposure to ionizing radiation during his 
military service.  The alleged exposure to radiation was 
during his training at a facility in Idaho Falls, Idaho, in 
1979.  A service record pertaining to occupational exposure 
to ionizing radiation shows that in April 1979, the veteran 
had no previous occupational exposure.  The veteran has 
asserted that he wore a badge that monitored exposure to 
radiation.  Monthly audits of exposure from April to August 
indicate no exposure to ionizing radiation.  Although the 
veteran's DD Form 214 shows that he attend Naval Nuclear 
Power School, service medical records do not show exposure to 
ionizing radiation.

The veteran's claim for entitlement to service connection for 
schizophrenia due to radiation exposure hinges on the 
definition of some terms.  The term "radiation-exposed 
veteran" means a veteran who participated in a "radiation-
risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 
3.309(d)(3)(i).  The term "radiation-risk activity" means 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki during the period beginning on August 6, 1945, 
and ending on July 1, 1946; internment as a prisoner of war 
of Japan during World War II resulting in an opportunity for 
exposure to radiation comparable to those occupying Hiroshima 
or Nagasaki; presence on the grounds of a gaseous diffusion 
plant located in Paducah, Kentucky, Portsmouth, Ohio, or the 
area identified as K25 at Oak Ridge, Tennessee; and exposure 
to ionizing radiation in the performance of duty related to 
Long Shot, Milrow, or Cannikin underground nuclear tests 
before January 1, 1974 on Amchitka Island, Alaska.  38 
U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii) (2003).

The diseases listed in 38 C.F.R. § 3.309(d)(2) shall be 
service connected if such are manifested in a radiation-
exposed veteran.  The list of such diseases does not include 
schizophrenia.  Furthermore, the record does not contain 
evidence that the veteran is a radiation-exposed veteran, as 
that term is defined in 38 C.F.R. § 3.309.  He did not 
participate in any of the activities listed in 38 C.F.R. 
§ 3.309(d)(3) as radiation-risk activities.

The Board finds that the veteran does not have a disease 
specific to radiation-exposed veterans.  Further, the Board 
finds that the appellant is not a radiation-exposed veteran.  

However, the Board's inquiry does not conclude with such 
findings as, for a disability claimed to be attributable to 
exposure to ionizing radiation during service, there are 
additional considerations.  See Hilkert v. West, 12 Vet. App. 
145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000).  First, as 
discussed above, certain specified diseases are presumed to 
be service connected when they occur in a radiation-exposed 
veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, service connection may be established under 38 C.F.R. 
§ 3.303(d) for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  Establishing service connection by this method for 
a radiogenic disease triggers the procedural advantages set 
forth in 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b) (2), 
(4) (2003).

The special procedures created in 38 C.F.R. § 3.311 are that 
in all claims in which it is established that a radiogenic 
disease first became manifest after service and it is 
contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  38 C.F.R. § 
3.311(a)(1).  The procedures include a series of 
chronological obligations for both parties.  Wandel v. West, 
11 Vet. App. 200 (1998).  First, the claimant must establish 
that the veteran suffered from a radiogenic disease.  38 
C.F.R. § 3.311(b)(2).  This disease must become manifest 
within a certain time period.  38 C.F.R. § 3.311(b)(5).  Once 
a claimant has established a diagnosis of a radiogenic 
disease within the specified period and claims that the 
disease is related to radiation exposure while in service, VA 
must then obtain a radiation dose assessment.  38 C.F.R. § 
3.311(a)(1).  After it is determined by the dose assessment 
that the veteran was exposed to radiation, the RO is then 
required to refer the case to the Under Secretary for 
Benefits for further consideration, including action to 
obtain medical opinion evidence.  38 C.F.R. § 3.311(b).

As discussed above, the evidence of record includes treatment 
records showing a history of neuropsychiatric disability from 
schizophrenia, the diagnosis of which was made many years 
after the veteran's separation from service.  The veteran 
does not claim, nor does the evidence in the record show, 
that he has a disability from any disease listed in 
3.311(b)(2)(i).  Therefore, the further requirements 
contained on 38 C.F.R. § 3.311 concerning the Secretary's 
obligations and not applicable in this case.

Although the veteran does not claim that he has any of the 
diseases listed in 38 C.F.R. § 3.309(d) as a disease specific 
to radiation exposed veteran, even if the Board assumes that 
the veteran indeed experienced such in-service exposure, a 
grant of service connection is not warranted.  This is so 
because schizophrenia is not a "radiogenic disease" listed 
under 38 U.S.C.A. § 1112(c)(2) or 38 C.F.R. § 3.309(d)(2).  
Therefore presumptive service connection for schizophrenia in 
a radiation-exposed veteran is not warranted.

On this point, the Board observes that even though 
schizophrenia is not specifically listed as a radiogenic 
disease in the regulation, it can nevertheless be factually 
found to be a radiogenic disease, but only if the veteran has 
cited to or submitted competent scientific or medical 
evidence that it is a radiogenic disease.  Because that has 
not happened in the veteran's case, he is not entitled to the 
procedural advantages set forth in 38 C.F.R. § 3.311.  
Regardless, even under the provisions of 38 C.F.R. § 3.311, a 
causal nexus must be demonstrated between radiation exposure 
in service and the subsequent development of the disease.  
(For diseases listed in 38 U.S.C.A. § 1112(c), causation is 
presumed if exposure to ionizing radiation in service is 
established.)  As explained below causation has not been 
shown in this case.

There is no competent scientific or medical evidence of any 
link between radiation exposure and the veteran's 
schizophrenia.  While the veteran is of the view that his 
schizophrenia is directly related to exposure to radiation, 
absent some indication that he possesses some medical 
expertise and/or training, his opinion does not constitute 
competent evidence of a link between the his schizophrenia 
and any exposure to ionizing radiation.  Espiritu v. 
Derwinski, supra.

Nonetheless, the veteran may still prevail in his claim 
concerning entitlement to service connection for 
schizophrenia if he can present competent medical evidence 
showing a nexus between that disorder and exposure to 
ionizing radiation during his service.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  The Board concludes, however, 
that the veteran is not entitled to service connection for 
schizophrenia claimed as secondary to in-service exposure to 
ionizing radiation.  First, the record contains no medical 
evidence that he had an acquired neuropsychiatric disorder 
during his active service.  Second, the record contains no 
medical evidence that his current disability from 
schizophrenia is related to radiation exposure during active 
service.  The veteran's own assertions that he has 
schizophrenia due to radiation exposure are afforded no 
probative weight in the absence of evidence that he has the 
expertise to render a medical opinion about the etiology of 
such disorders.  See Espiritu v. Derwinski, supra.  

In the absence of medical evidence that the veteran has a 
radiogenic disease, the absence of evidence that he is a 
radiation-exposed veteran, and in the absence of evidence 
that indicates an actual causal relationship between his 
current disability from schizophrenia and his claimed 
exposure to radiation in service, the Board concludes that 
the claim for service connection for schizophrenia, claimed 
as secondary to exposure to radiation, must be denied. 

III.  Application and Compliance with VCAA

There has been a significant change in the law with the 
enactment of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
However, the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his or her 
representative, if any, of information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  Upon submission of a substantially complete 
application, VA must notify the claimant of information and 
lay or medical evidence needed to substantiate the claim, and 
must notify the claimant of what portion of that information 
and evidence is his or her responsibility, and what is VA's 
responsibility.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2003).  The United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that a 
VCAA notice must also request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   

In this case the veteran has been so notified by letters from 
the RO in March and December 2001 that explained generally 
the provisions of the VCAA and the elements needed to support 
a claim for service connection, advised the veteran what 
information was needed, and advised him to tell the RO about 
any additional information or evidence that he wanted the RO 
to try to get.  In his subsequent correspondence, the veteran 
did not identify additional sources of information or 
evidence.  Concerning the claims addressed in this decision, 
the veteran has been further informed of the evidence 
necessary to substantiate those claims by the RO's March 
2002, and February 2003 rating decisions, and the statements 
of the case, which contain the regulations adopted by VA 
pursuant to VCAA, and the regulations pertaining to the 
finality of decisions and the evidence necessary to reopen 
and claim, the regulations pertaining to service connection 
generally, and for service connection for disability claimed 
as due to exposure to ionizing radiation.  On the issue 
decided in this decision, there was no indication that the 
veteran has any further evidence to present, nor did the 
veteran identify the source of any evidence pertinent to her 
claims.  

Although the VCAA notice letter that was provided to the 
veteran did not contain the "fourth element," the Board 
finds that he was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims.  For 
example, the March 2001 and December 2001 letters did tell 
him what evidence was needed to substantiate his claims and 
did advise him that he could submit that evidence himself 
directly to the RO.  He was given additional opportunities 
following the statement of the case and certification of his 
appeal to the Board to submit evidence.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.

The Court also held in Pelegrini, supra, that a VCAA notice 
as required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In the present case, a substantially complete application on 
both of the issues was received after passage of the VCAA.  
The veteran was provided notice of passage of the VCAA and 
its general contents in letters dated in March and December 
2001.  The veteran was advised generally of the evidence 
needed, what evidence the RO would attempt to obtain, and 
that he could submit evidence himself.  He was told where and 
when to send such evidence.  Thereafter, in rating decisions 
dated in March 2002 and February 2003, the veteran's claims 
were denied.  As the RO's adjudicatory actions were made 
after such notices to the veteran, the Board finds that VA 
has complied with the timing requirements of Pelegrini.

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  Concerning the claims 
herein decided, the RO has obtained all relevant records 
identified by the veteran or otherwise evident from the 
claims folder.

The veteran has not asserted that there are private treatment 
records that have not been obtained and considered and that 
pertain to his claims.  The veteran has had several 
opportunities to identify sources of evidence, including the 
claims he filed, his Notice of Disagreement, his substantive 
appeal, and the many statements he has filed.  The veteran 
has not provided information concerning pertinent additional 
evidence that has not been obtained.  

Under 38 C.F.R. § 3.159(c)(4) (2003), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  
As the evidence does not show that the veteran had disability 
from schizophrenia in service and, further, as he is not 
claiming to have disability from a radiogenic disease, I find 
that a VA examination is not necessary concerning the claims 
herein decided.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claims and to 
assist the veteran in obtaining records and providing medical 
examinations.  


ORDER

Entitlement to service connection for schizophrenia, also 
claimed as being due to exposure to ionizing radiation, is 
denied.



	                     
______________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



